Citation Nr: 0622043	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of service connection for dental trauma with loss of 
teeth.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A rating decision of April 1968 denied service 
connection for a dental trauma with loss of teeth.  


FINDINGS OF FACT

1.  In April 1968, the RO denied the veteran's claim of 
service connection for dental trauma with loss of teeth, and 
no appeal was initiated from that decision.  

2.  The veteran's personal statements regarding dental trauma 
received since the April 1968 rating decision are 
duplicative.

3.  The dental treatment records received since the April 
1968 rating decision are not material to the issue of in-
service dental trauma.  


CONCLUSIONS OF LAW


1.  The April 1968 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has been not received since the 
April 1968 decision, and the claim of service connection for 
dental trauma with loss of teeth is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice letter was sent to the claimant in March 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied in a timely 
fashion with the VCAA's notice requirements.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  In this case, the March 2002 letter 
referred to above informed the veteran of information and 
evidence needed to substantiate his request to reopen a claim 
of service connection for dental trauma with loss of teeth; 
thus the March 2002 letter is compliant with the VCAA in this 
regard.  Moreover, VA has made it clear to the veteran that 
in order to reopen this claim, VA must receive new evidence 
indicating in-service dental trauma.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006),

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2002 letter.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because the preponderance of the 
evidence is against the veteran's request to reopen his claim 
of service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.

The VCAA also mandates that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  The letter referred to above informed 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA would try to 
obtain on the claimant's behalf.  The RO informed the veteran 
that it would request records in the custody of a Federal 
agency and that the RO would make reasonable efforts to 
obtain other evidence.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
medical records and service medical records.  The veteran has 
not sought VA's assistance in obtaining any other possibly 
outstanding relevant evidence, but has rather provided VA 
with private dental records.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(4) 
(2005).  There is no reasonable possibility that an 
examination would aid the veteran in substantiating his claim 
because there is no indication that he suffered dental trauma 
in service; his service medical records are completely silent 
with respect to dental trauma.  Accordingly, a medical 
examination is not warranted under the circumstances.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Analysis

In April 1968, the RO denied service connection for dental 
disability based on trauma.  The veteran filed a Notice of 
Disagreement, and the RO isseud a Statement of the Case.  The 
veteran, however, did not perfect the appeal by filing a 
Substantive Appeal; thus the April 1968 decision became 
final.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in April 1968.  For purposes of determining whether 
new and material evidence has been received, the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the April 1968 rating decision the evidence of 
record included the veteran's service medical records, 
including his dental records.  Those dental records show the 
in-service extraction of tooth number 8 and that the veteran 
was treated for the removal of this tooth with a bridge 
prosthesis.  Also included in the record at that time was a 
statement from the veteran alleging that he sustained trauma 
in service leading to the aforementioned prosthesis.  
Ultimately, the April 1968 rating decision denied the 
veteran's claim for service connection for dental trauma on 
the basis that his service medical records failed to disclose 
trauma.  

Evidence received since the April 1968 rating decision 
include additional statements from the veteran, VA medical 
records, prescription receipts, service personnel records, 
and private dental records from Wonzel M. Mobley, D.D.S.  

Presuming all evidence to be accurate, the Board finds the 
evidence submitted since the April 1968 not new and material.  
The veteran's personal statements regarding dental trauma is 
duplicative of his contentions at the time of the April 1968 
decision.  The VA medical records, prescription receipts and 
service personnel records do not discuss any dental problems, 
specifically any dental trauma in service.  Further, the 
dental treatment records from Dr. Mobley are not material, in 
that they do not disclose any in-service dental trauma, which 
was the specific basis for the April 1968 decision.  
Accordingly, new and material evidence has not bee received, 
and the application to reopen the claim of service connection 
for dental trauma with loss of teeth must be denied.




ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for dental trauma 
with loss of teeth, and the application to reopen is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


